DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claims 11-12 are rejected under §101 because computer program product comprising program code instructions is interpreted to included signals similar to transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the broadest reasonable interpretation of the claims covers both subject matter that falls within a statutory category (random-access memory), as well as subject matter that does not (carrier waves), the claims as a whole are not to a statutory category. Claims 11-12 fail the first criterion for eligibility.

Allowable Subject Matter
Claims 1-10 are allowed.
the closest prior art Garcia-Sucerquia et al., (From IDS: 4-D imaging of fluid flow with DIHM) which teaches High resolution DIHM reconstruction using a sequence of holograms recorded by a camera and then transferred to a computer where undesired background effects are eliminated by subtracting consecutive holograms and Svanback (US 2018/0231446) which teaches the 3-D shape and/or mass of a particle can be determined. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 (and the similar apparatus limitations of claim 10) including a method (10) for detecting microscopic objects of foreign origin present in a fluid by utilizing first, second, and third image data originating from first, second, and third digital image frames, respectively, captured sequentially in time by an image sensor receiving light propagated across a sample volume containing a fluid to be analyzed for moving microscopic objects of foreign origin while illuminating the sample volume by coherent light, whereby the possible microscopic objects scatter part of the light, the scattered and non-scattered light interfering so as to form interference fringes behind the microscopic objects, each image data comprising, for a moving microscopic object of foreign origin present in the sample volume at the time of capture of the associated digital image frame, a hologram pattern with spatially alternating intensity formed by the interference fringes (11), the method comprising: obtaining first differential image data comprising the difference of the first and the second image data, the first differential image data comprising, for each hologram pattern present in the first or second image data, a differential pattern (13a); obtaining second differential image data comprising the difference of the second and the third image data, the second differential image data comprising, for each hologram pattern present in the second or third image data, a differential pattern (13b); automatically generating product of difference (POD) image data comprising the product of the first and the second differential image data, the POD image data comprising, for each hologram pattern present in the second image data, a product pattern (14); and automatically detecting the presence of moving microscopic object(s) of foreign origin in the sample volume on the basis of product pattern(s) present in the POD image data (17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Fetvedt, (US 2009/0207691) teaches methods and apparatus for agitating dissolution media in a vessel while eliminating the disadvantages attending the use of instruments residing directly in the vessel;
Engelhardt et al., (US 2012/0134230) teaches an apparatus and a method for the detection of solid substances in a liquid phase; and
Serabyn et al., (US 2017/0219999) teaches an imaging system for use in compact digital holographic microscope, having beams forming interference fringes on array after beams are transmitted through sample to be positioned between index lenses and camera when beams are emitted from fibers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/            Primary Examiner, Art Unit 2485